PATTERSON, Judge.
The appellant challenges his judgment and sentences for attempted armed robbery, carrying a concealed firearm, and possession of a firearm by a convicted felon. He argues that he cannot be convicted of both carrying a concealed firearm and possession of a firearm by a convicted felon because the offenses occurred during the same incident. We affirm his convictions on the basis of State v. Maxwell, 682 So.2d 83 (Fla.1996) (convictions for carrying concealed firearm, possession of short-barreled shotgun, and possession of firearm by convicted felon did not offend double jeopardy principles, even though convictions stemmed from same conduct).
The appellant also argues that the trial court erred in failing to inform him of the habitual offender mandatory minimum sentence before accepting his plea. Since the appellant has not filed a motion to withdraw his plea, this issue is not ripe for review. Therefore, we affirm without prejudice to the appellant filing a motion to withdraw his plea in the trial court.
Affirmed without prejudice.
CAMPBELL, A.C.J., and SCHOONOVER, J., concur.